IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 00-40210
                         Conference Calendar


LARRY DONNELL ANDREWS,

                                          Plaintiff-Appellant,

versus

MAXIMILLIANO HERRERA; KEVIN WESEMAN;
PRASIFIKA; SIMPON, WARDEN; MORRIS, MAJOR,

                                          Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-99-CV-344
                       --------------------
                          October 18, 2000
Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Larry Donnell Andrews, Texas state prisoner # 622716,

appeals the dismissal of his civil rights claims as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i).   Andrews has abandoned the

issue of the dismissal of his claims against the defendants in

their official capacities as barred by the Eleventh Amendment by

failing to brief that issue on appeal.    See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993).

     A dismissal of a complaint as frivolous under

§ 1915(e)(2)(B)(i) is reviewed for an abuse of discretion.       See

Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40210
                               -2-

Unsuccessful medical treatment, negligence, or medical

malpractice do not constitute deliberate indifference.      Varnado

v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).   Andrews’

“[d]isagreement with [his] medical treatment does not state a

claim for Eighth Amendment indifference to medical needs.”

Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).

The district court did not abuse its discretion in dismissing

Andrews’ claims of deliberate indifference to serious medical

needs as frivolous.

     AFFIRMED.